    .+
            Case 4:21-cv-01862 Document 1-1 Filed on 06/09/21 in TXSD Page 1 of 4
r
                                                                                                             5/5/2021 4:04 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 53150705
                                                                                                           By: Maria Rodriguez
                                                                                                      Filed: 5/5/2021 4:04 PM




                                      CAUSE NO.



          KAYLA JACKSON                                   §           IN THE DiSTR1CT COURT OF
                                     Plaintiff','         §
                                                          §
          V.                                              §               HARRIS COUNTY, TEXAS
                                                          §
          KROGER TEXAS, LP                                §
                                                          §
                                                          §
                                 Defendant.               §                    JUDICIAL D1STRICT



                                   PLAINTIFF'S ORIGINAL PETITION


         TO THE HONORABLE JUDGE OF TH1S COURT:

                Plaintiff Kayla Jacicson ("Plaintiff') files this Original Petition against Defendant

         Kroger Texas, LP.

                                            DISCOVEIIY LEVEL 2

                1.     Pursuant to Rules 190.1 and 190.2 of the Texas Rules of Civil Procedure,

         Plaintiff intends to condtict discovery under Discovery Control Plan Level 2.

                                                    PARTIES

                2.     Plaintiff is an individual residing in Harris County, Texas. Plaintiff may be

         served through the undersigned counsel.

                3.     Defendant Kroger Texas, LP ("Kroger") is a foreign partnership doing

         business in Texas. Defendant Kroger may be served by serving its -registered agent,

         Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211

         E. 7th Street, Suite 620, Austin, Texas 78701.




                                                    EXHIBIT A
     Case 4:21-cv-01862 Document 1-1 Filed on 06/09/21 in TXSD Page 2 of 4




                                    JURISI3ICTION & VENUE

         4.      Jurisdiction is proper in this Court because the amount-in-controversy is

  within the jurisdictional liinits of this Court. Plaintiff seeks monetary relief of less than

 $250,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment

 interest, and attorney's fees.

         5.      Venue is proper in this Court because a substantial part of the acts or

 omissions giving rise to Plaintiffs claims occurred in this county.

                                               FACTS
         6.      On August 20,2020, Plaintiff was shopping at Kroger, located at 9919

 W estheimer Rd, Houston, Texas 77042. Plaintiff was walking to the self-checkout area of the

 store. Plaintiff slipped and fell as she approached the checkout statioii on a clear liquid

 substance. Plaintiff observed Kroger employees working in the immediate area of the self-

 checkout stations. No warning signs were posted in the area and Plaintiff was not warned by

 Kroger employees worlcing in the area of the hazard.

         7.     No facts suggest that anything Plaintiff did or failed to do in any way caused or

 contributed to the incident or i-esulting damages.

         S.     As a result of the incident, Plaintiff suffered serious injuries.

                                      CAUSES OF ACTION

         9.     Plaintiff incorporates all prior paragraphs of this petition here.

         10.    Defendant Kroger had a duty to act as a reasonably prudent company while

 operating its store. This includes a duty to properly train its employees and a duty to

properly warn its customers of the hazards of its operations and to ensure a reasonably safe environment.

         11.    Kroger breached its duty to act as a reasonably prudent cotnpany and is

                                                  2




                                               EXHIBIT A
        Case 4:21-cv-01862 Document 1-1 Filed on 06/09/21 in TXSD Page 3 of 4
J.




     negligent in at least the following ways:

                    (1)     failing to warn Plaintiff of hazards that were known of or shotild have been known
                            of through reasonable inspection;

                    (2)     failing to properly train its employees;

                    (3)     failing to adequately supervise its employees;

                    (4)     failing to instruct its employees to properly manage and clean the space
                            at•ound self-checkout areas;

                    (5)     failing to implement an adeyuate safety program to prevent injury to
                            customers such as Plaintiff;

                    (6)     failing to enforce any existing safety protocols concerning the cleaning
                            and inspection of floors;

                   (7)      other acts deemed negligent or grossly negligent.

            12.    Kroger's negligence is both the cause-in-fact and a proxirriate cause of

     Plaintiffs dainages.

                                               DAMAGES

            13.    Plaintiffs damages include injury to her legs, ankles, knees, and other parts of her

     body, which resulted in severe pain, physical impairment, discomfort, mental anguish, distress,

     and other inedical problems. Plaintiff has incurred significant medical expenses, and is likely

     to incur future medical expenses, for the treatment of injuries caused by Defendant's

     negligence. Therefore, Plaintiff brings suit for the following damages:

                   (1)      past and future physical pain and suffering;

                   (2)      past and future disfigurement;

                   (3)      past and future physical impairment;

                   (4)      past and future mental anguish; and

                   (5)      past and future medical expenses.


                                     DEMAND FOR JURY TRiAL
                                                     3




                                                 EXHIBIT A
   Case 4:21-cv-01862 Document 1-1 Filed on 06/09/21 in TXSD Page 4 of 4




       14.    Plaintiff demands a trial by jury on all claims.

                                           PRAYER

       Plaintiff prays that Defendants be cited to appear herein and, after a trial on the merits,

that the Court enter judgment awarding Plaintiff actual damages and additional damages as

allowed by law, costs of court, pre- and post judgment interest to the maximum extent as allowed

by law, and all such other and further relief, both general and special, atequity and at law, to

which Plaintiff may be justly entitled.


                                                    Respectfully submitted,


                                                  Leo & Oginni 'd'rial Lawyers, PLLC

                                                  lsl John A. Leo
                                                  JOHN A. LEO
                                                  State Bar No. 24108200
                                                  GLORGE OGINNI
                                                  State Bar No. 24108191
                                                  3701 Kirby, Suite 1184
                                                  Houston, Texas 77098
                                                  Office: (713) 280-3204           "
                                                  Fax: (713) 489-9021
                                                  John a`pishere.law
                                                  George La)help ishere.law

                                           ATTOItNEYS FOI2 PLAINTIFF




                                            EXHIBIT A
